       Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 1 of 17
                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA


STEPHEN THEBERGE and ANTOINETTE
SUCHENKO,                                            No. 2:18-cv-01472-AJS

              Plaintiffs,                            LEAD CASE
vs.

ALLIANCE ENTERTAINMENT, LLC,

              Defendant.


                                     CONSENT DECREE

       I.      This Consent Decree is entered into as of the Effective Date, as defined below in

Paragraph 11, by and between the following parties: Plaintiffs, Stephen Theberge and Antoinette

Suchenko ("Plaintiffs") and Defendant, Alliance Entertainment, LLC ("AE LLC" or "Defendant")

(Plaintiffs and AE LLC shall hereinafter be collectively referred to as, the ''Parties") for the

purposes and on the terms specified herein.

                                          RECITALS

       2.     Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§

12181-12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations of any place of public accommodation by any private

entity that owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C.

§ 12182(a); 28 C.F.R. § 36.201(a).

       3.     On November 5, 2018, Plaintiffs filed this lawsuit against Defendant. The Plaintiffs

alleged that Defendant's website, www.DeepDiscount.com (the "Website"), contains barriers that
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 2 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 2 of 17




prevent full and equal use by blind persons, in violation of Title III of the ADA, 42 U.S.C.

§ § 12181-12189.

       4.      Defendant expressly denies that the Website violates Title III of the ADA or any

other comparable regulation or statute. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

       5.      This Consent Decree resolves, settles, and compromises all issues between the

Parties based on the allegations set forth in Plaintiffs' Complaint [ECF No. l].

       6.      This Consent Decree is entered into by the Plaintiffs, individually.

                                         JURISDICTION

       7.      Plaintiffs allege that Defendant is a private entity that owns and/or operates the

Website which is available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiffs contend that Defendant's Website is a sales and

service establishment whose operations affect commerce and a public accommodation subject to

Title III ofthe ADA. 42 U.S.C §12181(7); 12182(a); 28 C.F.R. §§ 36.104, 36.20\(a). Defendant

denies that its Website is a public accommodation or a place of public accommodation or is

otherwise subject to Title III of the ADA.

       8.      Plaintiffs are suing on their own behalf, as an aggrieved person pursuant to 42

U.SC. § 12188(b)(2)(b).

       9.      This Court has jurisdiction over this action under 28 U .S.C. §§ 1331 and 1345, and

42 U.S.C. § 12188. The Parties agree that venue is appropriate.

                                   AGREED RESOLUTION

       10.     Plaintiffs and Defendant agree that it is in the Parties' best interest to resolve this

lawsuit on mutually agreeable terms without further litigation. Accordingly, the Parties agree to




                                                 2
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 3 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 3 of 17




the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

raised in Plaintiffs' Complaint.

        In resolution of this action, the Parties hereby AGREE to the following:

                                           DEFINITIONS

        11.    Effective Date means the date on which this Consent Decree is entered on the.

Court's Docket Sheet following approval by the Court.

        12.    Visual Impairment means any physical, mental, or sensory impairment that

substantially limits a person in the major life activity of seeing.

        13.    Reasonable Efforts means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendant's position would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable Efforts

as provided for under this Consent Decree shall be subject to the dispute resolution procedures set

forth in paragraphs 24 through 34 of this Consent Decree.             Reasonable Efforts shall mean

commercially reasonable efforts ("Reasonable Efforts"), and shall be further interpreted so as to

not require Defendant to undertake efforts whose cost, difficulty or impact on Defendant's

website-related operations, or otherwise, could constitute an undue burden, as defined in Title III

of the ADA but as applied solely to Defendant's website-related operations as though they are

collectively a stand-alone business entity, or which could result in a fundamental alteration in the

manner in which Defendant operates its respective website-related properties or the primary

functions related thereto, or which could result in a loss of revenue or traffic on its respective

website-related operations.

                                               TERM

       14.     The term of this Consent Decree shall commence as of the Effective Date and




                                                  3
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 4 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 4 of 17




remain in effect for the earlier of: (1) twenty-four (24) months from the Effective Date; or (b) the

date, if any, that the regulations are adopted for websites under Title III of the ADA.

                    GENERAL NONDISCRIMINATION REQUIREMENTS

        15.    Pursuant to the terms of this Consent Decree, Defendant:

               a.      shall not deny persons with a Visual Impairment, including the Plaintiff, the

opportunity to participate in and benefit from the goods, services, facilities, privileges, advantages,

and accommodations through its Website as set forth herein. 42 U.S.C. §12182(b)(l)(A)(i); 28

C.F.R. § 36.202(a);

               b.      shall use Reasonable Efforts to provide persons with a Visual Impairment,

including the Plaintiff, an equal opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, and accommodations provided through its Website as set forth

herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(6); and

               c.      shall use Reasonable Efforts to ensure that persons with a Visual

Impairment, including the Plaintiff, are not excluded, denied services, segregated, or otherwise

treated differently because of the absence of auxiliary aids and services, through its Website as set

forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                       COMPLIANCE WITH TITLE III OF THE ADA

       16.     Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and accommodations provided

by and through the Website according to the following timeline and requirements provided that

the following dates will be extended in the instance that the Department of Justice releases

regulations for websites under Title III of the ADA while this Consent Decree is in effect and




                                                  4
          Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 5 of 17
           Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 5 of 17




which contain compliance dates and/or deadlines further in the future than the dates set forth

herein:

                a.     By December 31, 2021, the Defendant shall ensure that the Website

substantially conforms to the Web Content Accessibility Guidelines 2.0 Level A and AA Success

Criteria ("WCAG 2.0 AA") in such a manner so that the Website will be accessible to persons

with Vision Impairments or blindness as set forth in Paragraph 26 below.

                b.     Defendant shall not be responsible for ensuring that third party content or

plug-ins that are not owned by Defendant, but are otherwise located on the Website or linked to

from the Website, are accessible or otherwise conform to WCAG 2.0 AA or any then-existing

ADA compliance standard.

                c.     Within 120 days of the execution of this Agreement, Defendant shall (by

email or by physical mail via the United States Postal Service) provide written notice to known

third parties that own or manage third party content or plug-ins ("Third Party Website Content")

located on the Website or linked from the Website that Defendant requests that Third Party

Website Content notifying them to substantially conform to WCAG 2.0 AA in such a manner so

that the Third Party Website Content will be accessible to persons with Vision Impairments or

blindness as set forth in Paragraph 27 below. Notwithstanding anything set forth herein to the

contrary, Defendant shall not be responsible or liable for obtaining, ensuring, managing, auditing

of or other notifications in connection with Third Party Website Content ADA compliance.

          17.   Web Accessibility Coordinator: By June 30, 2019, Defendant shall designate an

employee or third party as the Web Accessibility Coordinator who shall consult with the Web

Accessibility Consultant as that term is defined in Paragraph 21. Defendant may substitute another

Defendant's employee or third party as the Web Accessibility Coordinator at its sole discretion.




                                                5
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 6 of 17
         Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 6 of 17




        18.     Web Accessibility Policy: By December 31, 2019, Defendant shall adopt and

implement a Web Accessibility Policy that indicates that Defendant is making efforts to increase

the accessibility of its Website. By June 30, 2020 Defendant shall:

               a.      Provide a copy of the Web Accessibility Policy to all web content personnel

and Client Service Operations call center agents ("CSO Personnel") for the Website;

                b.     Directly link from the Website's homepages, a statement that indicates that

Defendant is making efforts to maintain and increase the accessibility of its Website to ensure that

persons with disabilities have full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and accommodations of the Defendant through the Website; and

               c.      Accompany the public policy statement with an accessible means of

submitting accessibility questions and problems, including an accessible form to submit feedback

or an email address to contact representatives knowledgeable about the Web Accessibility Policy.

        19.    Customer Assistance for Users with Disabilities: By December 31, 2019,

Defendant shall train no fewer than two of its CSO Personnel to automatically escalate calls from

users with disabilities who encounter difficulties using the Website. Defendant shall have trained

no fewer than two (2) of its CSO personnel to timely assist such users with disabilities within CSO

published hours of operation. Defendant shall establish procedures for promptly directing requests

for assistance to such personnel including notifying the public that customer assistance is available

to users with disabilities and describing the process to obtain that assistance.

       20.     Modification of Bug Fix Priority Policy: By December 31, 2021 Defendant shall

modify existing bug fix policies, practices, and procedures to include the elimination of bugs that

create substantial nonconformance with WCAG 2.0 AA with regard to the Website.




                                                  6
             Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 7 of 17
             Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 7 of 17




            21.     Web Accessibility Consultant and Evaluation: To the extent Defendant has not

    done so already, by June 30, 2019, Defendant shall retain an independent consultant ("Web

    Accessibility Consultant") of its own choosing, who has expertise concerning accessible web

    development and is knowledgeable of the terms of this Consent Decree and WCAG 2.0 AA.

                    a.      By December 31, 2021, and annually thereafter through the term of the

    Consent Decree, the Web Accessibility Consultant shall provide Defendant a written evaluation in

    the form of a Voluntary Product Accessibility Template ("VPA T"). The VPA T shall describe

    whether the Website is in conformance with the requirements of WCAG 2.0 AA and this Consent

    Decree. The VPAT shall not include an evaluation of Third Party Content located on the Website

    or linked to from the Website. Testing of the Website's usability at the direction of the Web

    Accessibility Consultant shall be performed by humans who are blind or have low vision, or who

    have training and experience in the manner in which persons who are blind use a screen reader to

    navigate, browse, and conduct business on websites, in addition to the testing, if applicable, that

    is performed using semi-automated tools.

                   b.      If the Plaintiffs wish to review the most recent VPA T, Plaintiffs' counsel

    may contact Defendant's counsel, who, at Defendant's option, will send the most recent VPAT or

    provide access for 30 days to a secure website where the most recent VP AT may be accessed.

    Plaintiffs agree to keep the contents of the VP AT confidential unless its contents are required to

    be disclosed solely as part of an action to enforce the terms of this Consent Decree. If the Plaintiffs

    do not keep the contents of the VP AT confidential in accordance with this Consent Decree,

    Defendant will no longer be obligated to provide VPATs to the Plaintiffs and the Plaintiffs will




L
                                                      7
          Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 8 of 17
          Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 8 of 17




pay Defendant one thousand dollars ($1,000) in liquidated damages for each occurrence in which

the Plaintiffs disclose the contents of the VPAT. 1

         c.       Defendant shall incorporate all of the recommendations contained in the VPA T

within ( 120) days of receiving the VPA T except in the instance that Defendant cannot incorporate

the recommendations contained in the VPA T through the use of Reasonable Efforts. 2

                                   SPECIFIC RELIEF TO PLAINTIFF

         22.      Specific Relief: The Plaintiffs and the Defendant have agreed to settle all matters

relating to costs, damages, attorneys' fees, experts' fees, other financial matters, as well as

Plaintiffs' counsel's obligation to defend Defendant at Plaintiffs' counsel's expense in any action

or demand, whether filed or not, relating to any alleged inaccessibility of the Website through a

separate letter agreement (the ''Letter Agreement") hereby incorporated by reference into this

Consent Decree. The Letter Agreement shall be provided to the Court in camera for inspection

and review if the Court so requires in order to extend its enforcement jurisdiction over the terms

of the Letter Agreement.

                           PROCEDURES IN THE EVENT OF DISPUTES

         23.      The procedures set forth in Paragraphs 24 through 28 must be exhausted in the

event that (i) Plaintiffs allege that Defendant has failed to meet its obligations pursuant to this

Consent Decree or (ii) Defendant alleges that there is a criteria of WCAG 2.0 AA with which it

cannot substantially comply as set forth herein. There will be no breach of this Consent Decree



1
  The Parties acknowledge that the actual damages likely to result from breach of this section are difficult to estimate
on the Effective Date of this Consent Decree and would be difficult for Defendant to prove. The Parties intend that
Plaintiffs payment of the liquidated damages amount would serve to compensate Defendant for any breach by
Plaintiffs of their obligations under this section, and they do not intend for it to serve as punishment for any such
breach by Plaintiffs.

2
 Defendant shall not be required to incorporate recommendations contained in the VP AT to the extent they provide
performance in excess of that set forth in Paragraph 26 of this Consent Decree.


                                                           8
         Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 9 of 17
          Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 9 of 17




by Defendant m connection with such allegations until the following procedures have been

exhausted.

         24.      Plaintiffs will notify Defendant in writing after the dates for compliance set forth

herein if they believe that the Website is in any way not compliant with this Consent Decree.

Defendant will notify Plaintiffs in writing within a reasonable period if it believes there is a criteria

of this Consent Decree with which it cannot substantially comply hereunder. All notifications must

include reasonable detail and shall be made in the manner set forth in Paragraph 35.

         25.      Within thirty (30) days of either Party receiving notice as described in Paragraph

24, the other Party will respond in writing to the notice. Within fifteen (15) days of receipt of the

response, the Parties will meet by telephone, or in person, in an attempt to informally resolve the

issue.

         26.      If the issue remains unresolved within thirty (30) days of the meeting referenced in

Paragraph 25, the Parties will each have an additional thirty (30) days to select an expert and the

two experts will mutually select an independent accessibility consultant with substantial

experience in accessible website design who will evaluate the particular item(s) raised based on

whether a person, who has a Visual Impairment using screen reader software and has average

screen reader competency ("person with a Visual Impairment who has average screen reader

competency"), 3 can adequately perform the following tasks under the circumstances described in

Paragraph 27:



3
  The phrase "person with a Visual Impairment who has average screen reader competency" is intended to refer to the
general body of persons with Vision Impairments who use screen readers for effective communication with the
Internet and various websites. The term is not intended to narrowly identify someone with a particular level of
competency but instead is intended to be inclusive, while ruling out "outliers" in terms of screen reading software use
proficiency. Therefore, the phrase "person with a Visual Impairment who has average screen reader competency" is
intended to exclude a person who has just recently started using a screen reader and has very little experience and
competence using it and at the other extreme to also exclude a blind, tech savvy person with substantial experience
using a screen reader while including most users in between.


                                                          9
       Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 10 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 10 of 17




        a.     Browse for merchandise by navigating through the different categories on the

Website;

        b.     Purchase one or more items;

       c.      Find, review and select shipping options, if applicable;

       d.      Check out and pay;

       e.      Apply discount code, if applicable;

       f.      Review the sale summary page;

       g.      Contact and communicate with customer service; and

       h.      Review the privacy policy.

       27.     There will be no breach of this Consent Decree unless (a) the independent

accessibility consultant determines that the particular item(s) listed in Paragraph 26 cannot be

accomplished by a person with a Visual Impairment who has average screen reader competency

using a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently supported

by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to

remedy the issue using Reasonable Efforts within a reasonable period of time of not less than sixty

(60) days of receiving the accessibility consultant's opinion.     If the accessibility consultant

believes that a reasonable time using Reasonable Efforts to remedy the items found not to be usable

is longer than sixty (60) days, then the Parties may agree on a longer time period without leave of

Court so long as the extension is documented in writing and executed by the Parties to this

Agreement or their respective counsel. If the accessibility consultant finds that a particular item

found not to be usable cannot be remedied using Reasonable Efforts, Defendants shall not be

obligated to remedy that item.




                                                10
             Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 11 of 17
             Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 11 of 17



             28.    Should the Parties thereafter have a dispute regarding an issue raised in a notice

    given under Paragraph 24 after the procedures in Paragraphs 24 through 27 have been exhausted,

    the dispute shall be handled pursuant to the procedures set forth in Paragraphs 29 through 33

    below.

             29.    If a party believes that the other party hereto has not complied in all material

    respects with any provision of the Consent Decree, that party shall provide the other party with

    notice of non-compliance containing the following information: (i) the alleged act of non-

    compliance; (ii) a reference to the specific provision(s) of the Consent Decree that is not being

    complied with in all material respects; (iii) a statement of the remedial action sought by the

    initiating party; and (iv) a reasonably detailed statement of the specific facts, circumstances and

    legal argument supporting the position of the initiating party.

             30.    Within forty-five (45) days of receipt of a notice pursuant to Paragraph 29, the non-

    initiating party shall respond to the initiating party in writing.

             31.    Within fourteen (14) days after the response described in Paragraph 30, the Parties

    shall informally meet and confer and attempt to resolve the issues raised in the Notice.

             32.    If the matters raised in a notice provided pursuant to the above are not resolved

    within forty-five (45) days of the initial meeting and conference required by Paragraph 31, either

    party may submit the unresolved matters to nonbinding mediation before a mutually agreed upon

    mediator.

             33.    If the dispute is not resolved in mediation, either party may move this Court for

    enforcement of compliance with this Agreement.

             34.   Any of the time periods set forth in Paragraphs 25 through 33 may be extended by

    mutual agreement of the Parties.

L
                                                       11
       Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 12 of 17
       Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 12 of 17




       35.     Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

       To Plaintiff:

       Carlson Lynch Sweet Kilpela & Carpenter, P.A.
       Attn: Benjamin J. Sweet
       1133 Penn Avenue, 5 th Floor
       Pittsburgh, PA 15222
       Email: bsweet(a)carlsonlynch.com

       To Defendant:

       Mandelbaum Salsburg, P.C.
       Jeffrey Wasserman, Esq.
       3 Becker Farm Road, Suite 105
       Roseland, NJ 07068
       Email: jwasserman@lawfirm.ms
       Email: steppler@lawfirm.ms
       Tel: 973-736-4600
       Fax: 973-325-7467


       AND/OR

       Alliance Entertainment, LLC
       1401 NW 136th A venue, Suite 100
       Sunrise, FL 33323
       Attention: GENERAL COUNSEL

                                        MODIFICATION

       36.     No modification of this Consent Decree shall be effective unless in writing and

signed by authorized representatives of all Parties.

                       ENFORCEMENT AND OTHER PROVISIONS

       37.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the Commonwealth of Pennsylvania.




                                                 12
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 13 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 13 of 17




        38.    This Consent Decree contains the entire agreement of the Plaintiffs and the

Defendant concerning the subject matter described in Paragraph 3, and no other statement,

promise, or agreement, either written or oral, made by any party or agent of any party, that is not

contained in this Consent Decree, and concerns the subject matter described in Paragraph 3, shall

be enforceable.

       39.        If any provision of this Consent Decree is determined to be invalid, unenforceable,

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

       40.     This Consent Decree shall be binding on: Defendant and its respective subsidiaries,

agents, employees, and officers. In the event that the Defendant seeks to transfer or assign all or

part of its interest in any service covered by this Consent Decree, and the successor or assign

intends on carrying on the same or similar use of the Website, then the successor or assign shall

be solely responsible for the obligations remaining under this Consent Decree for the duration of

the remaining term of the Consent Decree.

       41.     The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with a Visual Impairment who utilize a screen reader

to access the Website, which visually-impaired persons shall constitute third-party beneficiaries to

this Consent Decree. Such third-party beneficiaries shall be entitled to enforce the provisions of

this Consent Decree against Defendant and enforce the dispute resolution provisions herein.




                                                  13
       Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 14 of 17
          Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 14 of 17




          42.   The Plaintiffs and the Defendant agree that, as of the date of entry of this Consent

Decree, litigation is not "reasonably foreseeable" concerning the matters described in Paragraph

3. To the extent that any of the parties previously implemented a litigation hold to preserve

documents, electronically stored information, or things related to the matters described in

Paragraph 3, the party is no longer required to maintain such a litigation hold. Nothing in this

paragraph relieves any party of any other obligations imposed by this Consent Decree.

          43.   The signatories represent that they have the authority to bind the respective parties,

Stephen Theberge, Antoinette Suchenko, and Alliance Entertainment, LLC, to this Consent

Decree.

                            CONSENT DECREE HAS BEEN READ

       44.      Consent Decree has been carefully read by each of the Parties, and its contents are

known and understood by each of the Parties. This Consent Decree is signed freely by each party

executing it. The Parties each had an opportunity to consult with their counsel prior to executing

the Consent Decree.

                                            RELEASE

       45.      In exchange for the good and valuable consideration set forth herein, the sufficiency

of which is hereby acknowledged by the Parties, Plaintiff, his agents, employees, family members,

partners, successors, assigns, and heirs, along with anyone claiming by or through them, jointly

and severally (collectively, the ·'Releasing Parties") hereby release, acquit, satisfy, and discharge

Defendant, along with any and al I of its predecessors, agents, representatives, employees, partners,

successors, assigns, officers, directors, shareholders, members, subsidiaries, parents, affiliated

entities, vendors, and any entity or person related to them, jointly and severally (hereinafter, the

"Released Parties") from any and all claims, demands, liabilities, debts, judgments, damages,




                                                 14
       Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 15 of 17
       Case 2:18:.cv-01472-AJS Document 12-1 Filed 11/22/18 Page 15 of 17



expenses, actions, causes of action, in law or equity, or suits of any kind, whether known or

unknown that the Releasing Parties have, may have, may have had, or may hereafter raise against

the Released Parties with respect to the Website and this subject litigation arising under Title III

of the ADA or any other disability-related law, ordinance, or local rule, with respect to the time

period running from the beginning of the world through the date of this Agreement, including, but

not limited to, all claims by the Releasing Parties for attorney's fees and costs, expert fees,

litigation expenses, damages, or any other amount, fee, and/or cost, if any, with the exception of

attorneys' fees, costs, and damages required to be paid by Defendant pursuant to the Letter

Agreement.

Agreed and Consented to:




ti.:n~z;./            ~A_,A,t_~/
Antoinette Suchenko, Individually


Alliance Entertainment, LLC



By_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Its
      -----------------

                         [Remainder of Page Left Intentionally Blank]




                                                15
            Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 16 of 17
            Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 16 of 17



      expenses, actions, causes of action, in law or equity, or suits of any kind, whether known or

      unknown that the Releasing Parties have, may have, may have had, or may hereafter raise against

      the Released Parties \vith respect to the Website and this subject litigation arising under Title III

      of the ADA or any other disability-related law, ordinance, or local rule, with respect to the time

      period running from the beginning of the world through the date of this Agreement, including, but

      not limited to, all claims by the Releasing Parties for attorney's fees and costs, expert foes,

      litigation expenses, damages, or any other amount, fee, and/or cost, if any, with the exception of

      attorneys' fees. costs, and damages required to be paid by Defendant pursuant to the Letter

      Agreement.

      Agreed and Consented to:




(.,   Stephen Theberge, Individually




      Antoinette Suchenko, Individual




                               !Remainder of Page Left Intentionally Blank!




                                                       15
        Case 2:18-cv-01472-AJS Document 15 Filed 11/26/18 Page 17 of 17
        Case 2:18-cv-01472-AJS Document 12-1 Filed 11/22/18 Page 17 of 17




     COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE


       THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and
having reviewed this proposed Consent Decree,

        FINDS AS FOLLOWS:


         1)     This Court has personal jurisdiction over Plaintiffs and Defendant for the purposes
of this lawsuit pursuant to 28 U.S.C. §§ 1331;

        2)     The provisions of this Consent Decree shall be binding upon the Parties;

        3)     Entry of this Consent Decree is in the public interest;

         4)      This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other pleading
in this lawsuit, nor does it constitute any finding of liability against Defendant;

       5)      The Plaintiffs are acting as a private attorney general in bringing this lawsuit and
enforcing the ADA; and

        6)     This Consent Decree shall be deemed as adjudicating, once and for all, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiffs
based on, or arising out of, or in connection with, the allegations in the Complaint.


       NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically
adopts it and makes it an Order of the Court.




DONE AND ORDERED in Chambers at Pittsburgh, Pennsylvania, thiJlo'tlJay of               N~ ,
2018.


                                                                 ~
                                                                ArthurJ.Sch
                                                           UNITED STATES DISTRICT JUDGE

cc: Counsel of record via CM/ECF




                                                 16
